Opinion by
Beaver, J.,
A father and daughter, living upon the farm of the former, received into their family a child who was an entire stranger to their blood. The child grew up in the family. When she was about nineteen years of age, the father died. Suit was brought by the child, who is the plaintiff here, against the defendant, who survived her father, for wages from the death of the father until and subsequent to the time of her marriage, when she left the defendant’s house.
The plaintiff claimed on quantum meruit in assumpsit upon an implied contract arising from the fact that she rendered, and defendant accepted, her services in the family. There was no denial as to the fact of the services having been rendered, although there was some divergence in the views of witnesses as to their character and extent. The defense was based upon the fact that the defendant stood in loco parentis to. the plaintiff.
The court below ruled, in answer to defendant’s point, that “ where a person is received into a family as a member of such family and not as a servant, as an object of charity and not as a hireling, the relation is never changed by legal implication into a relation giving a right to wages,” and that “ whenever persons stand to each other in a family relation, as distinguished from that of master and servant, the law implies no contract for wages.” There is, therefore, no contest as to the law governing the case.
The single assignment of error is to the answer by the court below to defendant’s seventh point, the {Joint and answer being as follows: “ Under all the evidence in this case, the verdict must be for the defendant. Answer: This point is refused, as there is a question of fact for the jury to determine as to what the relation was that existed between the parties in this case.”
In what relation did the plaintiff stand to father and daugli*465ter when she came into the family? Who stood in loco parentis to the plaintiff — the father or the father and daughter together? Did the relationship between the plaintiff and defendant change at the death of the father? The defendant claimed in her testimony that she stood in loco parentis to the plaintiff, but the farm upon which she resided belonged to her father. He seemed to have provided for the family as long as he lived, and' it was distinctly testified by the aunt of the plaintiff, who was present when she made her first appearance in the family, that Mr. Greer (the father) said, “ If she would stay until she got old enough, lie would pay her wages; the more she worked, the more he would pay her.” The plaintiff, in answer to the question, “ State whether or not you ever asked her (the defendant) for wages and how you asked her,” said, “ Well, we would be talking and I would ask if she wouldn’t pay me wages and I pointed to one girl in particular that was living at her father’s. He was paying her wages and I told her about this girl. She said I didn’t need any money then, but I would be paid for all I did for her— for everything I did for her.” It was not claimed that this constituted an express contract to pay wages upon which plaintiff could recover, but that it negatived the claim of the defendant that she stood in loco parentis to the plaintiff. The question, therefore, as to the relation which the plaintiff and defendant sustained toward each other was clearly one of fact which came within the province of the jury, and was properly submitted to ■them for their finding.
There is no complaint as to the manner in which this submission was made. The jury found, as under the facts of the case they could reasonably find, that, as between the plaintiff and defendant, the relationship claimed by the defendant did not exist and that, if such a relationship had ever existed, it terminated at the death of the defendant’s father.
As we regard the facts of the case, it would have been error for the court below to have affirmed the defendant’s seventh point. The case was properly submitted to the jury.
Judgment affirmed.